Opinion by
Walker, R. S., P. J.
§ 1026. Appeal bond from justice's court. On appeal from justice’s court to county court no appeal bond was given by appellants in the court below, but the following entry appeared upon the transcript sent up to the county court by the justice, viz.: “ On this 18th day of August, 1877, comes H. H. Belard and Charles Dobbs, and acknowledge themselves bound with the defendants Ed and Lem Gay for all costs that may be adjudged against them in case they fail to prosecute this suit to effect. Approved, W. H. Brunmett, J. P. C. C., Tex.” Appellees in the court below moved to dismiss the appeal because there was no appeal bond. The court overruled the motion, and permitted an appeal bond to be filed. Held, 1. The above quoted entry upon the justice’s docket did not constitute an appeal bond. Such an entry is not equivalent to a bond, nor is it in any proper sense “ a bond filed with the justice,” as required by law. 2. As an appeal bond it was fatally defective, and could not be supplied by a new bond so as to confer jurisdiction on the county court. [King v. Hopkins, 42 Tex. 48; Berry v. Martin, 6 Tex. 264.]
Reversed and dismissed.